                        HELEN F. DALTON & ASSOCIATES, P.C.
                                           ATTORNEYS AT LAW
                               80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                       Tel. (718) 263-9591 Fax. (718) 263-9598     ϲͬϮϵͬϮϬϮϭ




                                                                                  June 28, 2021

VIA ECF
The Honorable Judge Stewart D. Aaron               ƉƉůŝĐĂƚŝŽŶ'ZEd͘^KKZZ͘
United States District Court                       ĂƚĞĚ͗:ƵŶĞϮϵ͕ϮϬϮϭ
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: Ramirez, et al. v. 1494 First Avenue Restaurant Corp., et al.
          20-CV-10949 (SDA)

Dear Judge Aaron:

       Our office represents the Plaintiffs in the above-referenced matter and we submit this letter
motion to respectfully request a two-week extension to file the parties’ joint settlement motion and
settlement agreement for the Court’s review pursuant to the June 15, 2021 Order.

         The aforementioned documents are due to the Court by tomorrow, June 29, 2021. However,
if this request is granted, the parties can submit the settlement documents on or before July 13,
2021.

        This is the first request for an extension of time to file the settlement documents and
Defendants have consented to this request. The parties have finalized the settlement agreement but
our office is still in the process of obtaining all clients’ signatures and preparing the motion for
Court approval of the agreement. This request will not affect any other scheduled dates or
deadlines.

       We thank the Court for its consideration and remain available to provide any additional
information.


                                                                     Respectfully submitted,


                                                                     ____________________
                                                                     James O’Donnell, Esq.
